Citation Nr: 1528459	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD), for the period prior to January 30, 1998, for accrued purposes.
 
2.  Entitlement to total disability for individual unemployability (TDIU), for the period prior to February 7, 1997, for accrued purposes.
 
3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in December 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations dated June 2006 and October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2010 decision, the Board denied the appellant's claims on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2010, the Court partially vacated the Board's decision and remanded the accrued benefits and 38 U.S.C.A. § 1318 claims to the Board for further consideration pursuant to a Joint Motion for Partial Remand dated in April 2011.

In a September 2011 letter, the Board provided the appellant and her attorney the opportunity to submit additional evidence and argument in support of the appeal. In response to the Board's letter, the appellant's attorney submitted an October 2011 statement in which he indicated that he did not intend to submit additional evidence or argument at that time.

The Board notes that the July 2010 Board decision characterized the accrued benefits claims as one issue: entitlement to a 100 percent rating for PTSD and/or entitlement to TDIU for the period from July 14, 1981 to January 30, 1998 for accrued purposes.  The April 2011 Joint Motion indicated that the Board's decision as to TDIU for accrued benefits purposes was premature.  The Board therefore recharacterized the issues on appeal in an effort to clarify the matter and comply with the Joint Motion.  The matters were remanded by the Board in December 2011 for additional development, per the instruction of the Joint Motion. 

The Board notes that in December 2014 the RO granted the claim for an earlier effective date for TDIU, effective February 4, 1997.  The grant of an earlier effective date was based on a March 2014 rating decision that granted an earlier effective date for the grant of service connection for coronary artery disease.  That rating decision was predicated on the targeted review in conjunction with the federal court order in Nehmer v. Department of Veterans Affairs.  The Veteran was found to be a member of a Nehmer class because he filed a claim for a heart attack on February 4, 1997, and treatment records showed a diagnosis of coronary artery disease (a form of ischemic heart disease).  The Veteran's claim was originally denied, but upon the targeted review pursuant to the Court order, the RO determined that because ischemic heart disease had been added to the list of presumptive conditions for herbicide exposure, the Veteran was entitled to an earlier effective date for the grant of service connection for that condition.  See 38 C.F.R. § 3.816(c)(1)-(3).  A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F.Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Finally, the Board recognizes that the appellant's representative submitted additional argument in May 2015 pursuant to 38 C.F.R. § 20.1304(a).  An appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit additional evidence).  See 38 C.F.R. § 20.1304(a).  Because the evidence was received within 90 days of the certification of the appeal to the Board, the evidence may be, and indeed was, considered in conjunction with the adjudication of the appeals.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was originally granted service connection for PTSD by an October 1981 rating decision, which assigned a 10 percent rating effective July 14, 1981.

2.  The Veteran filed several claims for increased ratings for his service-connected PTSD, which were adjudicated in decisions dated November 1983, October 1985, May 1986, April 1987, May 1989, February 1991, and May 1995; the Veteran did not appeal these decisions and they became final. 

3.  On January 30, 1998, the Veteran filed another claim for an increased rating for his service-connected PTSD, and in an October 1998 rating decision, he was assigned a 100 percent rating, effective January 30, 1998.

4.  The Veteran did not appeal that decision and it became final. 

5.  As of February 4, 1997, it was factually ascertainable that the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment.  

6.  In November 2005, the Veteran filed a claim for entitlement of TDIU based on his service-connected PTSD for the period from July 14, 1981, to January 30, 1998. 

7.  The Veteran died in December 2005.  

8.  The appellant filed a claim for accrued benefits in February 2006. 


CONCLUSIONS OF LAW

1.  The October 1981, November 1983, October 1985, May 1986, April 1987, May 1989, February 1991, May 1995, and October 1998 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for an effective date prior to January 30, 1998, for the grant of a 100 percent rating for PTSD for accrued purposes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.160(c), 3.400, 3.1000, 4.16, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an effective date prior to February 4, 1997, for the grant of TDIU for accrued purposes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.160(c), 3.400, 3.1000, 4.16, 4.130, Diagnostic Code 9411 (2014).

4.  The requirements for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in a March 2006 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA. 

As will be explained in more detail below, in a claim for accrued benefits, the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record or in VA's possession at the time of the Veteran's death is considered.  38 C.F.R. 
§ 3.1000(d)(4) (2014).  The appellant has not alleged that the Veteran had received additional VA treatment other than the records that are currently in the claims file or that there are other documents in VA's possession that have not been obtained. 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier effective date for accrued benefits purposes

The appellant alleges that she is entitled to accrued benefits pursuant to a claim for an earlier effective date for the grant of TDIU and the grant of a 100 percent rating for PTSD, filed by the Veteran prior to his death but not adjudicated prior to that time.  Her attorney, basically asserts that the RO failed to adjudicate pending requests for an increased rating, based on the provisions of 38 C.F.R. § 3.157(b), and that a 100 percent schedular rating for PTSD was warranted prior to January 30, 1998 or that entitlement to TDIU was warranted prior to February 4, 1997.  Notably, the RO granted entitlement to TDIU from February 4, 1997, in a December 2014 rating decision, based on a March 2014 rating decision that granted an earlier effective date for the grant of service connection for coronary artery disease, effective February 4, 1997. 

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death. 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000 (2012). 

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death. 38 CFR § 3.1000 (2014).

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim. One such requirement is that applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

Generally, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). 

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date for the period from July 14, 1981 to January 30, 1998 is not warranted for the assignment of a 100 percent rating for the Veteran's service-connected PTSD and that a grant of TDIU is not warranted for the period from July 14, 1981 to February 4, 1997.

On January 30, 1998, the Veteran submitted a claim for an increased rating for PTSD; at the time,  rated as 50 percent disabling.  By rating decision dated in October 1998, the RO increased the disability rating to 100 percent, effective January 30, 1998, the date of the receipt of the claim.  The Veteran was notified of this determination, but did not initiate an appeal.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a) 3.160(d), 20.302, 20.1103 (2014).

The October 1998 rating decision that assigned the January 30, 1998 effective date for the Veteran's service-connected PTSD became final when the decision was not appealed.  To overcome finality, the appellant must file a claim of clear and unmistakable error concerning the prior rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

Therefore, the threshold question before the Board is whether there remain any pending and unadjudicated informal claims before the current effective date of the award in question, January 30, 1998. 

The Veteran's initial claim for VA disability compensation was received in July 1981.  In an October 1981 rating decision, service connection was granted for PTSD and a 10 percent rating was assigned effective July 1981, the date of the claim.  The Veteran was notified of the decision and did not initiate an appeal. 

A VA outpatient treatment record dated January 19, 1982, and construed an informal claim for increase, shows the Veteran was last employed in November 1981.  The examiner stated that the Veteran's response during psychological testing showed that may have been trying to be deceptive in order to come out in a bad light.  His long history of drug abuse and alcohol dependence was also noted.  A May 1982 VA hospital summary shows the Veteran was hospitalized for an acute psychosis secondary to drug abuse. 

The Veteran also underwent VA examination in August 1983.  In general, the clinical evaluation offered no indication that his service-connected PTSD rendered him unable to work at a substantially gainful occupation.  Following the receipt of this additional evidence, a rating decision in a November 1983 denied an increased rating for PTSD; the Veteran did not perfect an appeal. 

The Veteran underwent VA examinations in August 1985 and September 1985, both of which were construed by the RO has an informal claim for increase.  At that time the Veteran reported that he had had several jobs, but rarely worked more than a few weeks due to his symptoms.  His mental status examination revealed no evidence of psychosis and no disabling cognitive deficits.  The examiner noted the Veteran's work history did not appear to be very stable, but concluded the PTSD was unchanged since the last examination. 

Thereafter, in an October 1985 rating decision, an increased rating of 30 percent was assigned for PTSD effective August 1985, the date of the VA examination report.  The Veteran did not initiate an appeal. 

The Veteran filed a formal claim for TDIU in February 1986, which was also construed by the RO has an informal claim for increased rating for PTSD. 

A VA Form 10-7132 (Status Change), dated April 1986 indicated there were no additional treatment records at the present time.  Nevertheless, the RO reviewed previously submitted outpatient treatment records for the period from January 19, 1982 and December 31, 1984, as well as the Veteran's most recent VA examination in August 1985, which was the basis for his increased evaluation to 30 percent.  In a May 1986 rating decision the RO denied claims for an increased rating for PTSD and TDIU on the basis that the treatment records and VA examination reports did not show entitlement to an evaluation in excess of 30 percent.  The Veteran did not initiate an appeal. 

An informal claim for an increased rating for PTSD was received in December 1986.  The Veteran indicated that an increase in symptoms has impacted his ability to maintain full time permanent employment. 

The Veteran underwent VA examination in February 1987.  He indicated that he had not worked since 1981 due to increased stress symptoms.  Mental status examination revealed normal psychomotor activity.  Although the Veteran had a depressed mood, he was relevant, logical and coherent with no major cognitive deficits.  The examiner did not suggest an increase in disability had occurred as compared to the previous examination findings and did not ascribe an inability to work due to the Veteran's service-connected PTSD.  In an April 1987 rating decision, an increased rating was denied; the Veteran did not initiate an appeal. 

In May 1989, the Veteran underwent VA examination report, which was construed by the RO has an informal claim for increase.  The Veteran was in good contact, reliable, relevant, logical, and coherent.  There was no evidence of psychosis and no major cognitive deficits were elicited.  The examiner did not suggest an increase in disability had occurred as compared to the previous examination findings and did not ascribe an inability to work due to the Veteran's service-connected PTSD.  In a May 1989 rating decision, the RO denied an increased rating.  The Veteran did not initiate an appeal. 

An informal claim for an increased rating for PTSD was received in August 1990. 

During VA examinations in October 1990, the Veteran reported that his symptoms had remained about the same since receiving his 30 percent rating; however about a year ago he experienced an increase in auditory and visual hallucinations, nightmares, and insomnia, which were not specifically battle-related.  He did not report flashbacks, guilt feelings, or other PTSD symptoms.  The Veteran also reported no significant employment in almost 10 years and that he was told by VA medical personnel in 1983 that he could not work because of his PTSD.  Neither examiner suggested an increase in disability had occurred as compared to the previous examination findings and did not ascribe an inability to work due to the Veteran's service-connected PTSD. 

In a February 1991 rating decision, an increased rating was denied; the Veteran did not initiate an appeal. 

The Veteran's claim for an increased rating for PTSD was received in July 1994.  In support of his claim were VA outpatient treatment records dated from 1989 to 1995, which show continued psychiatric evaluation and treatment.  These records also include a November 1994 VA examination report.  At that time the Veteran reported that his PTSD symptoms had increased, but he had the ability to "turn if off" and thus was in more control.  The examiner noted the Veteran was experiencing psychotic symptoms. 

In a May 1995 rating decision, an increased rating of 50 percent was assigned for PTSD effective July 1994 the date of the claim.  The Veteran did not initiate an appeal. 

The Veteran's claim for an increased rating for PTSD was received January 30, 1998. 

Additional pertinent evidence dated from 1996 to 1998 primarily show treatment for coronary artery disease, myocardial infarction, hypertension, diabetes, chronic active Hepatitis B and cirrhosis.  During periodic visits to the mental health clinic, the Veteran reported continued auditory and visual hallucinations and problems with anger control, isolation and flashbacks, but his current medications were helpful. 

During VA examination in June 1998, the examiner noted the Veteran was oriented to time, place and person and was generally logical and coherent.  His memory was intact and he spoke in a spontaneous and appropriate manner.  Affect appeared appropriate.  Delusions and hallucinations were still present, but did not appear to be extremely disturbing at this point and there was only a slight indication of thought disorder.  The Veteran's overall judgment, communication and concentration were all impaired.  His ability to maintain personal hygiene was poor, but he appeared to be taking care of other activities of daily living.  A Global Assessment of Functioning (GAF) score of 35 was assigned, which according to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual (DSM-IV) represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

In an October 1998 rating decision, an increased rating of 100 percent was assigned for PTSD effective January 30, 1998, the date of the claim.  The Veteran did not initiate an appeal. 

Turning to the relevant timeframe, the Board finds that, prior to receipt of the claim on January 30, 1998, there are no pending requests for an increased rating for PTSD that remain unadjudicated.  As evident from the preceding history, the Veteran has submitted numerous increased rating claims all of which were addressed in final rating decisions issued in response to each claim.  Also, insofar as any VA outpatient treatment record or VA examination report may be construed as an informal claim for increase, such benefits were likewise addressed in final rating decisions.

As an initial matter with regard to the TDIU claim, the Board recognizes that the RO granted an earlier effective date of TDIU from February 4, 1997, based on the grant of an earlier effective date of service connection for coronary artery disease.  

The Board notes the Veteran filed multiple increased rating claims, most of which asserted that he was unemployed as a result of his PTSD.  Moreover a claim for an increased rating encompasses all reasonable avenues to increased compensation, including TDIU.  See Norris supra, Roberson supra, and Rice supra.  Therefore any implied claims for TDIU were raised in the context of the increased rating claims.  More importantly, though, each claim was adjudicated by the RO, in October 1981, November 1983, October 1985, May 1986, April 1987, May 1989, February 1991, and May 1995. 

While these past rating decisions did not explicitly address TDIU, the Federal Circuit has held that, if the record shows the existence of an unadjudicated claim raised along with an adjudicated claim and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run; the RO's failure to address the implied claim is properly challenged through a clear and unmistakable error (CUE) motion, not a direct appeal.  Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005); Deshotel v. Nicholson, 457 F.3d 1258 (2006).  Although none of the above rating decisions specifically denied entitlement to a TDIU, the Veteran's implied TDIU claims are deemed to have been denied by the decisions that denied or granted his increased rating claims. 

However, in a subsequent case, the Court of Appeals for Veterans Claims (Court) clarified the extent of the applicability of Deshotel.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).  In that decision, the Court made clear that a claimant must be given adequate notice and opportunity to appeal a decision and that sub silentio denials of claims do not provide adequate notice of the denial of a claim.  The Court distinguished Ingram from Deshotel noting that although there was no specific adjudication of the claim in question, VA provided enough information in its decision for the claimant to reasonably know that he would not be awarded benefits for his asserted disability.  Id. at 248. 

Specifically, the Court observed that it is reasonable to say that an appellant who receives a disability rating that is less than 100 percent has notice of how his condition has been rated and has the opportunity appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that Secretary has declared it to be less than 100 percent disabling.  Hence, an appellant's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision has been made concerning his claim.  Id.  The Board finds the Court's discussion to be highly instructive to the present case. 

Here, the assignment of a less than total rating for the Veteran's PTSD in the rating decisions prior to January 1998 recognized the substance of the claim for TDIU in such a way as the Veteran could deduce it had been adjudicated.  In this case, the Board finds that a reasonable person would have known that the adjudicator intended to dispose of the Veteran's TDIU claims.  That is, the fact that he was not awarded a 100 percent disability rating is sufficient to put him on notice that his TDIU claims had been denied. 

To summarize, the Board finds that any and all alleged implied claims for TDIU as part of claims for increased compensation for PTSD were adjudicated by VA, and there were no such pending unadjudicated claims in January 1998.  Further, these decisions are final.  Therefore, as indicated by the Federal Circuit in Andrews, the only avenue by which the appellant can challenge a final decision is with a CUE motion, relating to one of the stated rating decisions.  However, the record does not reflect that the appellant or her attorney has filed any such motion. 

In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  DIC under 38 U.S.C.A. § 1318 
 
Under section 1318, benefits are payable to the surviving spouse where it is shown that the veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled for the 10 years immediately preceding death; or (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b) (West 2014). 

The Veteran was discharged from active duty in 1968.  At the time of his death in December 2005 he was service connected for PTSD, rated as 100 percent disabling, from January 30, 1998.  The Board recognizes that an earlier effective date of February 4, 1997 was granted for TDIU by a December 2014 rating decision.

As such, he had been rated at 100 percent for approximately eight years, and therefore fails to meet the 10 year requirement under 38 U.S.C.A. § 1318(b).  The Board recognizes that the Veteran's date of entitlement to TDIU was amended by the December 2014 rating decision, which granted the TDIU effective February 4, 1997.  This rating decision considered the March 2014 rating decision which granted an earlier effective date of February 4, 1997, for the Veteran's grant of service connection for coronary artery disease.  The rating decision was predicated on the targeted review in conjunction with the federal court order in Nehmer.  However, the Veteran did not file a notice of disagreement with the October 1998 rating decision that assigned the original grant of a 100 percent disability rating for PTSD, and no allegations have been raised that a clear and unmistakable error was made with regard to that rating decision, or any other unappealed rating decisions.  That decision, therefore, is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See Rudd supra. 

In addition, there is no evidence showing the Veteran was a former prisoner of war and neither the appellant nor her representative have identified any other basis for granting this claim.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis supra.


ORDER

Entitlement to a 100 percent rating for PTSD for the period prior to January 30, 1998, for accrued purposes is denied.

Entitlement to TDIU for the period prior to February 4, 1997, for accrued purposes is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


